We concur in the judgment of reversal on the ground that there is no evidence to support the finding that the sum named in the bond was agreed upon as liquidated damages. That instrument is a statutory undertaking, and should, therefore, be construed in the light of the statute, which declares that if the contractor abandons the work or fails to proceed with it as rapidly as required by his contract, the city may hold him and his sureties responsible on the bond for the cost of any new contract that may be relet by it, for the expenses incurred in reletting the contract, and for "any damages resulting from such abandonment." (Stats. 1913, pp. 959, 960.) The damages thus referred to are actual damages, and the statute, therefore, contemplates the recovery of no more than the damages actually sustained, including the *Page 467 
costs and expenses incurred in reletting the contract. It follows that the amount of the city's recovery must be measured by its actual damage; and since respondent failed to prove the amount of its actual damages, if any were sustained, there is no basis for the judgment.